ME. CHIEF JUSTICE BEANTLY
delivered the opinion of the court.
Application for a writ of supervisory control. Petition was filed in the district court of Silver Bow county by plaintiff in a suit therein pending for an order permitting a survey and inspection of a mining claim. The order was denied for the reason that, in the opinion of the district court, the plaintiff failed to show any interest in himself in the property in controversy.
The writ is denied, for the reason that the question involved, if properly reserved, may be reviewed on appeal from the judgment finally rendered in the cause, and no exigency is shown requiring immediate interference by this court; and also be*275cause to grant it would require tbis court prematurely to- pass upon the question of title, and thus adjudicate the ultimate rights of the parties, which must be1 done by the district court-in the first instance.

Writ denied.